Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on 06/15/20 and examiner's initiative interview held on 03/29/21.
Claims 1, 3-6 & 8-17 are under examination.
Claims 1, 3-6 & 8-16 are currently amended and claims 2 & 7 are currently cancelled as set forth below in the examiner’s amendment.


Information Disclosure Statement
5.	The information disclosure statement(s) submitted on 06/16/20 & 02/02/21 have being considered by the examiner and are made of record in the application file. 

Priority
6.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
7.	The drawings filed on 04/07/20 are accepted by the examiner.


CLAIM INTERPRETATION


(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “the network device is configured to...”, “the to-be-checked network node is configured” and “the feedback node is configured” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (Figures 1, 4 & 5, Paragraphs 0144, 0180 & 0185) as performing the claimed function, and equivalents thereof.



EXAMINER’S AMENDMENT
10.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
11.	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Yeh Kurt Chang (Reg. No. 41, 397) on 03/29/21.
12.	The title is amended as follow:
	“Method and Device for Checking Forwarding Tables of Network ”
13.	The claims are amended as follow:
1.	 (Currently Amended) A method for checking a forwarding table, comprising: 
generating, by a network check device, a check packet according to network topology information, wherein the check packet comprises a source Internet Protocol (IP)  address [[,]] and a destination IP  address [[;]], wherein the source IP address is an IP address of the network check device, the check packet further comprises a label stack comprising N link labels, N is a quantity of hops from the network check device to a to-be-checked network node, and N≥1;
sending, by the network check device, the check packet to the to-be-checked network node according to the label stack;
receiving, by the network check device, a notification message sent by a feedback node, wherein the notification message indicates that the feedback node has received the check packet forwarded by the to-be-checked network node, and the feedback node is a next-hop node of the to-be-checked network node; and 
determining, by the network check device according to the notification message and the network topology information, whether a forwarding table of the to-be-checked network node is correct.
2. 	(Canceled).
3. 	(Currently Amended) The method according to claim 1 , wherein the step of generating the [[a]] check packet  comprises: 
determining, by the network check device according to the destination IP address and the network topology information, a forwarding path from the network check device to the destination IP address and the to-be-checked network node on the forwarding path, wherein the network topology information comprises the forwarding path and route information of each hop on the forwarding path; and 
determining, by the network check device according to the network topology information, the 
4. 	(Currently Amended) The method according to claim 1 , wherein the check packet further comprises time to live (TTL), a value of TTL set by the network check device is N+1, and the method further comprises: 
receiving, by the feedback node, the check packet forwarded by the to-be-checked network node; and 
subtracting, by the feedback node, 1 from the value of TTL carried in the received check packet, and sending the notification message when determining that the value of TTL is 0. 
5.	 (Currently Amended) The method according to claim 1 , wherein the step of determining whether the forwarding table of the to-be-checked network node is correct comprises:
determining  the forwarding table of the to-be-checked network node is correct when the feedback node that sends the notification message is consistent with the network topology information; and
determining  the forwarding table of the to-be-checked network node is incorrect when the feedback node that sends the notification message is inconsistent with the network topology information.
6. 	(Currently Amended) A network check device [[,]] comprising: 
a memory comprising instructions; and 
a processor coupled to the memory, wherein the processor is configured to execute the instructions  to:
Internet Protocol (IP)  address [[,]] and a destination IP address [[;]], the source IP address is an IP address of the network check device, the check packet further comprises a label stack comprising N link labels, N is a quantity of hops from the network check device to a to-be-checked network node, and N≥1; 
send the check packet to the to-be-checked network node according to the label stack; 
receive a notification message sent by a feedback node, wherein the notification message indicates that the feedback node has received the check packet forwarded by the to-be-checked network node, and the feedback node is a next-hop node of the to-be-checked network node; and 
determine, according to the notification message and the network topology information, whether a forwarding table of the to-be-checked network node is correct. 
7. 	(Canceled).
8. 	(Currently Amended) The network check device according to claim 6 , wherein the processor is configured to execute the instructions to: 
determine, according to the destination IP address and the network topology information, a network path and the to-be-checked network node on the network path, wherein the forwarding path comprises the network path;
determine, according to the network topology information, the quantity of hops from the network check device to the to-be-checked network node and a link label of each hop; and 
generate the check packet according to the quantity of hops and the link label of each hop. 
9. 	(Currently Amended) The network check device according to claim 6, wherein the processor is  configured to execute the instructions to obtain the network topology information from a software-defined networking (SDN) controller.
Currently Amended) The network check device according to claim 6, wherein the check packet further comprises time to live (TTL), a value of TTL set by the network check device is N+1, and the notification message is sent by the feedback node when the value of TTL in the check packet is 0, and 1 is subtracted from the value of TTL by each network node receiving the check packet.
11. 	(Currently Amended) The network check device according to claim 6, wherein the processor is configured to execute the instructions to:
determine the forwarding table of the to-be-checked network node is correct when the feedback node that sends the notification message is consistent with the network topology information; and
determine the forwarding table of the to-be-checked network node is incorrect when the feedback node that sends the notification message is inconsistent with the network topology information.
12.	 (Currently Amended) A system for checking a forwarding table, comprising: 
a network check device [[,]]; 
a to-be-checked network node [[,]]; and 
a feedback node, wherein the feedback node is a next hop of the to-be-checked network node; 
wherein the network check device is configured to generate a check packet according to a destination Internet Protocol (IP) address and network topology information, and send the check packet to the to-be-checked network node, wherein the check packet comprises a source IP address [[,]] and the destination IP address, the source IP address is an IP address of the network check device,  wherein the check packet further comprises a label stack comprising N link labels, N is a quantity of hops from the network check device to the to-be-checked network node, and N≥1, and the check packet is sent to the to-be-checked network node according to the label stack;
the to-be-checked network node is configured to receive the check packet, and forward the check packet to the feedback node according to the destination IP address and a forwarding table of the to-be-checked network node; and
the feedback node is configured to receive the check packet and send a notification message to the network check device for the network check device to determine whether the forwarding table of the to-be-checked network node is correct.
13.	 (Currently Amended) The system according to claim 12, wherein 
the to-be-checked network node is further configured to pop a [[the]] topmost link label of the label stack of the check packet received by the to-be-checked network node.
14. 	(Currently Amended) The system according to claim 12 , wherein the network check device is configured to generate the [[a]] check packet by performing operations of : 
determining , according to the destination IP address and the network topology information, a forwarding path from the network check device to the destination IP address and the to-be-checked network node on the forwarding path, wherein the network topology information comprises the forwarding path and route information of each hop on the forwarding path;  
determining , according to the network topology information, the quantity of hops 
generating  the check packet according to the quantity of hops and the link label of each hop. 
15. 	(Currently Amended) The system according to claim 14, wherein the check packet further comprises a label stack, time to live (TTL), a value of TTL set by the network check device is N+1; wherein [[,]]
the to-be-checked network node is further configured to subtract 1 from the value of TTL carried in the received check packet by the to-be-checked network node; and
the feedback node is further configured to subtract 1 from the value of TTL carried in the received check packet by the feedback node, and determine that the value of TTL is 0 before sending the notification message to the network check device. 
16. 	(Currently Amended) The system according to claim 15, wherein the system further comprises one or more intermediate network nodes, and the one or more intermediate network nodes are configured to:
pop a [[the]] topmost link label of the label stack and subtract 1 from the value of TTL carried in the check packet received respectively; 
determine that the label stack is not empty; and 
forward the check packet according to the topmost link label of the label stack carried in the check packet received respectively until the check packet arrives at the to-be-checked network node.


Allowable Subject Matter
14.	Claims 1, 3-6 & 8-17 are allowed.
15.	The following is a statement of reasons for the indication of allowable subject matter: 
16.	Amended claim 1, 3-6 & 8-17 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations.
17.	In claims 1 & 6: “the check packet further comprises a label stack comprising N link labels, N is a quantity of hops from the network check device to a to-be-checked network node, and N≥1” in combination with other limitations recited as specified in claims 1 & 6.
18.	In claim 12: “wherein the check packet further comprises a label stack comprising N link labels, N is a quantity of hops from the network check device to the to-be-checked network node, and N≥1, and the check packet is sent to the to-be-checked network node according to the label stack” in combination with other limitations recited as specified in claim 12.
19.	In claims 1 & 6: Note that the first closest prior art Yoichi, International Publication No. Wo 2012/077308 A1 discloses a network check device (See FIG. 2; Router), comprising a memory (See FIG. 2; storage section) comprising instructions and a processor (See FIG. 2; packet transfer section) coupled to the memory, wherein the instructions cause the network check device to be configured to:
wherein the check packet comprises a source IP address, and a destination IP address; the source IP address is an IP address of the network check device (See FIG. 2 & Para. 0039-0040; receiving packets at the detection information such as information about the source and destination (i.e., IP address and MAC address);
(See FIG. 3; S40 & Para. 0048 The packet transfer section transfer the received packets to router two R2);
receive a notification message sent by a feedback node, wherein the notification message indicates that the feedback node has received the check packet forwarded by the to-be-checked network node, and the feedback node is a next-hop node of the to-be-checked network node (See FIG. 5 & Para. The path verification device includes path verification means for verifying a path of the flow based on the node identifier include in the detection information received from the node 80); 
Note that the second closest prior art He, US Patent Application Publication No. 2008/0031257 A1 discloses generate a check packet according to network topology information (See FIG. 4 & Para. 0062; generating a test packet with generated sequence ID number and random amount of data padding).
Note that the third closest prior art Callon, US Patent Application Publication No. 2016/0134518 A1 discloses determine, according to the notification message and the network topology information, whether a forwarding table of the to-be-checked network node is correct (See FIG. 6 & Para. 0069-0070; analyzing a packet header to determine a line of next hops of a bit index forwarding table).
20.	In claim 12: Note that the first closest prior art Yoichi, International Publication No. WO 2012/077308 A1 discloses a system for checking a forwarding table, comprising: 
a network check device (See FIG. 12; Router 1); 
a to-be-checked network node (See FIG. 12; Router 2); and 
a feedback node (See FIG. 12; Router 3), wherein the feedback node is a next hop of the to-be-checked network node; 
wherein the network check device is configured to send the check packet to the to-be-checked network node, wherein the check packet comprises a source IP address and the destination IP address the source IP address is an IP address of the network check device (See FIG. 2 & Para. 0039-0040; receiving packets at the detection information such as information about the source and destination (i.e., IP address and MAC address);
the to-be-checked network node is configured to receive the check packet, and forward the check packet to the feedback node according to the destination IP address and a forwarding table of the to-be-checked network node (See FIG. 3; S40 & Para. 0048 The packet transfer section transfer the received packets to router two R2).
Note that the second closest prior art He, US Patent Application Publication No. 2008/0031257 A1 discloses generate a check packet according to network topology information (See FIG. 4 & Para. 0062; generating a test packet with generated sequence ID number and random amount of data padding).
Note that the third closest prior art Callon, US Patent Application Publication No. 2016/0134518 A1 discloses the feedback node is configured to receive the check packet and send a notification message to the network check device for the network check device to determine whether the forwarding table of the to-be-checked network node is correct (See FIG. 6 & Para. 0069-0070; analyzing a packet header to determine a line of next hops of a bit index forwarding table).
21.	Thus, neither Yoichi, He nor Callon, individually or in combination disclose or render obvious the above italic limitations as claim in claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Xue et al. 9, 705, 747 B1 (Distributed Path Selection in Hybrid Networks) (See FIG. 4 & Para. 0023 & 0036).
B.	Ball et al. 2003/0046390 A1 (System and Method for Constructing Multi-layer Topological Models of Computer Networks) (See FIG. A & Para. 0030 & 0160).
C.	Singh et al. 10, 326, 830 B1 (Multipath Tunneling to a Service Offered at Several Datacenters) (See Para. 0037 & 0079).

23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469